Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 13-1443

                              ERIUS ALLIU,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS



                                  Before

                       Lynch, Chief Judge,
               Selya and Thompson, Circuit Judges.


     Jennifer Wang on brief for petitioner.
     Stuart F. Delery, Assistant Attorney General, Civil Division,
Francis W. Fraser, Senior Litigation Counsel, Office of Immigration
Litigation, and Justin R. Markel, Trial Attorney, Office of
Immigration Litigation, on brief for respondent.



                              July 2, 2014
           Per Curiam.    This is a petition for judicial review of a

final order of the Board of Immigration Appeals (BIA).                   The BIA's

order has three aspects: it decreed the petitioner's removal to his

homeland (Albania); it rejected the petitioner's cross-applications

for asylum, withholding of removal, and protection under the United

Nations Convention Against Torture; and it denied the petitioner's

motion,   accompanied    by,    inter     alia,    evidence    of   psychiatric

treatment and suicidal tendencies, to remand the case to the

immigration   judge   (IJ)     for   consideration     of     the   petitioner's

eligibility    for      humanitarian        asylum.           See    8      C.F.R.

§ 1208.13(b)(1)(iii)(B).

           In its brief in this court, the government has conceded

that the BIA "misapprehended" the basis of the petitioner's motion

to remand and, therefore, never really resolved that motion.

Despite this confession of error, the government argues that any

error was harmless and, in effect, asks us to rule in the first

instance on the claim for humanitarian asylum.

           We do not see why we should be put in a position of

making a determination that the law requires the BIA to make.

Moreover, we think that considerations of fairness, efficiency, and

the   appropriate    husbanding      of   scarce    judicial    resources     all

militate in favor of remanding this case so that the BIA can do now

what it should have done in the first place.                See INS v. Orlando

Ventura, 537 U.S. 12, 16-17 (2002) (describing benefits of allowing


                                      -2-
BIA to decide issues in first instance).        We therefore vacate the

BIA's final order and remand to the BIA for further proceedings.

See Mejia v. Holder, ___ F.3d ___, ___ (1st Cir. 2014) [No. 13-

2202, slip op. at 9] (remanding issue not yet properly considered

by the BIA and concluding that "the BIA must do its own work").

           We   have   considered   and   rejected   the   possibility   of

deciding at this time the other issues presented in the petition

for judicial review.     Piecemeal judicial review of administrative

orders is disfavored, see Cano-Saldarriaga v. Holder, 729 F.3d 25,

28 (1st Cir. 2013), and we see no need to indulge such piecemeal

review in this case.    On the one hand, the BIA may act favorably on

the petitioner's motion to remand the case to the IJ; and if it

does, those other issues, at least as presently framed, will become

moot.   If, on the other hand, the BIA denies the motion to remand

after affording it due consideration, the BIA can simply reinstate

the other aspects of its final order. The petitioner can then seek

judicial review of all the issues in the case.

           We need go no further.     The petition for judicial review

is granted; the final order of the BIA is vacated; and the case is

remanded for further proceedings consistent with this opinion.



So Ordered.




                                    -3-